DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 28 April 2021.  Claims 1, 6, and 11 have been amended.  Claims 3, 5, 10, 12 and 13 have been cancelled.  Claims 1, 2 4, 6-9 and 11 are currently pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1, 2 4, and 6-9 are method and claim 11 is a system.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1, 2 4, 6-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:  Prong 1:    The claims recite generating a general loyalty identifier for a preliminarily identified user, said general loyalty identifier being associated with a plurality of specific loyalty programs of said user and obtaining an authorizing form a user and searching identification data for updating by associating general loyalty identifier with a specific identifier of merchant.  This limitation as drafted, is a process that, under its broadest reasonable interpretation, covers a 
Step 2A:  Prong 2:    The claims recite additional elements of: obtaining general loyalty identifier and receiving request from merchant device.  The obtaining and receiving steps are recited at a high level generality (i.e., as general means of data gathering of obtain general loyalty identifier for updating step), an amounts to mere data gathering which is a form of insignificant extra-solution activity.   The merchant device (processor and instructions) that performs the receiving step is also recited at a high level of generality, and merely automates the receiving step.  Each of the additional limitations is not more than mere instruction to apply the exception using a generic computer components (e.g., the merchant device).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the merchant device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.





Step 2B:   

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the obtaining and receiving steps were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the merchant devices is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP  Techs. court decisions cited in MPEP 2106.05(d)(II) indicate  that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the obtaining and receiving steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 
As for dependent claim 2, this claim recite limitation that further define the same abstract idea noted in claim 1.    In addition, it recites the additional elements of receiving and transmitting from the communication terminal.  The communication terminal in both step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception 
As for dependent claims 4,and 8, this claim recite limitation that further define the same abstract idea noted in claims 1 and 6.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, it is considered patent ineligible for the reason given above.  

As for dependent claim 7, this claim recite limitation that further define the same abstract idea noted in claim 6.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, it is considered patent ineligible for the reason given above.  

As for dependent claim 9, this claim recite limitation that further define the same abstract idea noted in claim 6.    In addition, it recites the additional elements of receiving and transmitting from the communication terminal.  The communication terminal comprising NFC, Bluetooth and MST in both step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Even in combination, this additional element do not integrate the abstract idea into a practical application.   Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity nothing The Symantec, TLI, and OIP Techs., court decisions cited in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 4-8 and 11 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Michael (US Pub., No., 2013/0282468 A1)   

	With respect to claim 1, Michael teaches a method of management of loyalty identifiers (Fig. 1, paragraphs [0026]-[0027] discloses  the debit card loyalty network 100 and  paragraph [0045], discloses customer interface module 210 can be configured through a banking channel, such as an online banking website…, to establish exclusive relationship with a selected loyalty program that can offer business advantage ) , the method being implemented in a loyalty identifiers management server and comprising the following acts: 
	a phase of initialization comprising  generating a general loyalty identifier a preliminarily identified user, said general loyalty identifier being associated with a plurality of specific loyalty programs of said user (paragraphs [0055]-[0056], discloses when the customer interface module 210 receives a request from a user computing device  to register a debit card users , customer sign up with that loyalty program  [a phase of initialization] ,.., create a loyalty program account for the new loyalty program member and provide or assign a new loyalty program account identifier to that loyalty program account.., for requesting debit card user) ; 
	obtaining an authorization from said user for updating said general loyalty identifier (paragraph [0135], discloses the merchant has been given explicit authorization by the debit card holder to prove consent to the debit card loyalty program.., authorization may be given during a financial transaction..,  to associate [update]  their debit card account with the loyalty program account ..) ;

	receiving, from a transaction device associated with a merchant, a request for obtaining a specific loyalty identifier of said user for said merchant said request for obtaining comprising said general loyalty identifier of said user(paragraph [0034], discloses debit card identifying devices 144 can be used to identify the debit card customers and to provide corresponding loyalty program customer  information  (e.g., loyalty program customer identifier , loyalty  program account balance and loyalty program customer  etc.) for the debit card customer  to the merchant device..);	
	 obtaining at least one piece of identification data for said merchant(paragraph [0041], discloses identifier for one or more merchants associated with the loyalty program  (referred to here as registered merchant identifiers) and  paragraph [0097], discloses receiving a first set of transaction information from a merchant set of transaction information can include a merchant identifier);
searching, on the basis of said identification data of said merchant and said general loyalty identifier of said user, for said specific loyalty identifier of said user for said merchant(paragraph [0060], discloses the customer interface module 210 can query the debit card loyalty database );
	identifier of said user, for said specific loyalty identifier of said user for merchant paragraph [0096], discloses each loyalty program identifier  is stored each debit card customer identifier… , and paragraph [0098], disclose a second set of transaction information from a debit card information sources  … provider to merchant);  
		when said search is positive, transmitting to said transaction device a response comprising said specific loyalty identifier of said user for said merchant; when said search is negative, transmitting to said transaction device a negative response (paragraph [0060], discloses query the debit card loyalty database to determine fir an existing entry corresponds to the received debit card holder identifier and paragraph [0061], discloses if no entry [negative response] in the debit card loyalty database 240 correspond to the debit card holder identifier..);
 
	receiving, from a merchant's transaction device, a request for updating said general loyalty identifier of said user, said update request comprising said general loyalty identifier of said user and at least one specific loyalty identifier of said user for said merchant (paragraph [0054], discloses user interface module 210 may receive, from user computing devices 120,   requests and/or registration information for registering and/or enrolling into loyalty programs [request for updating] , paragraph [0055], discloses when customer interface module 210 receives a request for a user computing  devices  to register  a debit card to .., provide or assign a new loyalty program account identifier for the registering  debit card user and paragraph [0060], discloses  associate a loyalty program account to a debit card account [updating]) ;  and

	 updating said 	general loyalty identifier by association between said at least one specific loyalty identifier of said user for said merchant and said general loyalty identifier of said user (Fig. 5, paragraph [0060], disclose associate a loyalty program account to a debit card account…, paragraphs [0100]-[0112], discloses an interface 500 for linking a loyalty  program account to the debit card , receiving an input for selecting a loyalty program identifier and paragraph [0135], discloses associate their debit card account with the loyalty .., merchant may scan a SKI upon receiving the debit card holder’s authorization  .., ).  

 
	With respect to claim 2, Michael teaches elements of claim 1, furthermore, Salmon teaches the method of management of loyalty identifiers wherein said phase of initialization also comprises the following acts respectively before and after said act of generating: 
	receiving a request, from the user's communications terminal, for generating a general loyalty identifier associated with said user, said request for generation comprising at least one piece of data for identifying said user (paragraphs [0055]-[0056], discloses when the customer interface module 210 receives a request from a user computing devise to register card,.., create a loyalty program account for the new loyalty program member and provide or assign a new loyalty program account identifier to that loyalty program account.., for requesting debit card user)   ; 
	 transmitting, to said communications terminal of said user, a response comprising said general loyalty identifier generated (paragraph [0053], discloses the customer interface module 210, can ensure that only valid loyalty program account identifier and transmitted and/or stored in the debit card loyalty system 110). 

	With respect to claim 4, Michael teaches elements of claim 1, furthermore, Michael teaches  the method of management of loyalty identifiers  further comprising an act of transmission, to the said communications terminal of said user, of a piece of information representing said updated general loyalty identifier(paragraph [0053], discloses the customer  interface module 210, can ensure that only valid loyalty program account identifier and transmitted and/or stored in the debit card loyalty system 110). 
 
	With respect to claim 6, Michael teaches a method for processing loyalty data, the method being implemented in a transaction device of a merchant (Fig. 2, 130 merchant device   paragraph [0027], discloses a merchant device and paragraph [0032], disclose the merchant can be the loyalty program operator 150) and comprises the following acts: 
	obtaining, from a user, a general loyalty identifier of said user, said general loyalty identifier being associated with a plurality of specific loyalty programs of said user (paragraphs [0029], discloses the merchant device 130 [transaction device of a merchant] may be any payment transactional device and can retrieve [obtain] and process account information stored in payment card such as a debit card..,  debit cards 140 can also be used to make purchase in payment transaction ..,   debit card 140 are identified by a unique identifier 142 such as debit card number…, debit card 140 may be replaced by a debit card account identifying devise 144, which may be a mobile phone computer chip or other devise capable of conveying the unique identifier 142 to merchant [obtaining a general loyalty identifier of user] and paragraph [0032], discloses the merchant can be the loyalty program operator 150, the loyalty program operator 150 receives information or data associated  with a payment transaction  based on which the loyalty program overture can determined if the reward earned     );

	sending, to a loyalty identifiers management server, a request for obtaining a specific loyalty identifier of said user for said merchant, said request for obtaining comprising at least said general loyalty identifier of said user (paragraph [0032], discloses data received by the loyalty program operator 150 can include an identifier identifying the debit card customer to the loyalty program (referred to herein as a loyalty program customer identifier) and purchase information regarding the purchase made by the debit card customer from the merchant  [request for obtaining loyalty identifier] );  

	receiving, from said loyalty identifiers management server, a response to said request   for obtaining comprising said specific loyalty identifier of said user for said merchant and, in response to said response(paragraph [0034], discloses debit card identifying devices 144 can be used to identify the debit card customers and to provide corresponding loyalty program customer  information  (e.g., loyalty program customer identifier , loyalty  program account balance and loyalty program customer  etc.) for the debit card customer  to the merchant device..): 	
	processing at least one piece of loyalty data associated with a specific loyalty identifier of said user for said merchant(paragraph [0033], discloses the debit card customer  with a debit card account linked with a loyalty program account for the merchants’ loyalty program choose to redeem a reward associated with the loyalty program .., and paragraph [0048], discloses provide an option for selecting on of the multiple loyalty program account identifier as preferred loyalty program account identifier [processing loyalty data with a specific loyalty identifier] .., the reward could be, for example 10% discount off the payment .., for exchange 500 points from the loyalty program account). 
 
 	With respect to claim 7, Michael teaches elements of claim 6, furthermore, Michael teaches the method for processing loyalty data further comprising the following acts in response to said response is-being negative: 
	obtaining a specific loyalty identifier of said user for said merchant (paragraph [0048], discloses selecting one of the multiple loyalty program account identifiers as preferred loyalty program account identifier);  
	sending, to said loyalty identifiers management server, a request for updating said loyalty identifier of said user, said request for updating comprising said user's general loyalty identifier and said specific loyalty identifier of said user for said merchant (paragraph [0044], discloses select a loyalty program from the list to be associated with the debit card account..);  
	processing at least one piece of loyalty data associated with said specific loyalty identifier of said user for said merchant (paragraph [0045], discloses choose to provide subset of loyalty program registered with debit card loyalty .., select a loyalty program for drop down list control .., loyalty program identifier… , establish exclusive relationship with selected loyalty programs ). 
 
	With respect to claim 8, Michael teaches elements of claim 6, furthermore, Michael teaches the method for processing loyalty data wherein said act of obtaining a specific loyalty (paragraph [0045], discloses establish exclusive relationship with selected loyalty programs). 

	With respect to claim 11, Michael teaches a transaction device comprising:
	 a processor (paragraphs [0004], and [0018] discloses processor); and 
a non-transitory computer-readable medium comprising instructions stored thereon which when 
executed by the processor configure the transaction device to perform (paragraphs [0004], and [0018], discloses at least one processor, and memory, program code is applied to input data to perfume functions) acts comprising: 
	obtaining, from a user, a general loyalty identifier of said user, said general loyalty identifier being associated with a plurality of specific loyalty programs of said user (paragraphs [0029], discloses the merchant device 130 [transaction device of a merchant] may be any payment transactional device and can retrieve [obtain] and process account information stored in payment card such as a debit card..,  debit cards 140 can also be used to make purchase in payment transaction ..,   debit card 140 are identified by a unique identifier 142 such as debit card number…, debit card 140 may be replaced by a debit card account identifying devise 144, which may be a mobile phone computer chip or other devise capable of conveying the unique identifier 142 to merchant [obtaining a general loyalty identifier of user] and paragraph [0032], discloses the merchant can be the loyalty program operator 150, the loyalty program operator 150 receives information or data associated  with a payment transaction  based on which the loyalty program overture can determined if the reward earned     );

 (paragraph [0032], discloses data received by the loyalty program operator 150 can include an identifier identifying the debit card customer to the loyalty program (referred to herein as a loyalty program customer identifier) and purchase information regarding the purchase made by the debit card customer from the merchant  [request for obtaining loyalty identifier] );  

	receiving, from said loyalty identifiers management server, a response to said request   for obtaining comprising said specific loyalty identifier of said user for said merchant and, in response to said response(paragraph [0034], discloses debit card identifying devices 144 can be used to identify the debit card customers and to provide corresponding loyalty program customer  information  (e.g., loyalty program customer identifier , loyalty  program account balance and loyalty program customer  etc.) for the debit card customer  to the merchant device..): 	
	processing at least one piece of loyalty data associated with a specific loyalty identifier of said user for said merchant(paragraph [0033], discloses the debit card customer  with a debit card account linked with a loyalty program account for the merchants’ loyalty program choose to redeem a reward associated with the loyalty program .., and paragraph [0048], discloses provide an option for selecting on of the multiple loyalty program account identifier as preferred loyalty program account identifier [processing loyalty data with a specific loyalty identifier] .., the reward could be, for example 10% discount off the payment .., for exchange 500 points from the loyalty program account). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Michael (US Pub., No., 2013/0282468 A1) in view of  Salmon et al (US Pub., No., 2015/0120429 A1) 


	 With respect to claim 9, Michael teaches elements of claim 6, furthermore, Michael teaches the method for processing loyalty data wherein said act of obtaining a general loyalty identifier of said user is implemented via communications means with a communications terminal of said user belonging to the sub-group consisting of: including  imposing  constraints on the transmission  or storing a certain information  such as the debit card number , which are resulted by the payment card industry data security standards,…., (paragraph [0093]).


However, Salmon teaches NFC; Bluetooth; MST (Magnetic Secure Transmission) (paragraphs [0414], [0428] discloses reader incudes near-field communications (NFC), magnetic field coupling (in accordance with ISO stranded) Bluetooth transceiver, etc.).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify imposing constraints on the transmission or storing a certain information such as the debit card number of Michael with magnetic strip reader of Salmon in order to provide   contactless reader for entering account infoatmion directly (See, Salmon (paragraphs [0414]-[0415]).  
 Response to Arguments

Applicant's arguments of 35 U.S.C 101 rejections with respect to claims 1, 2, 4, 6-9 and 11 filed on 28 April 2021 have been fully considered but they are not persuasive.   As indicated by updated 35 U.S.C 101 rejections above, the claims as a whole recites a method of organizing a human activity.  
Applicants’ arguments of the claims integrates any judicial exception into practical applying by applying relying on or using the judicial exception is not persuasive.   An important consideration to evaluate when determining whether the claims as a whole integrate a judicial exception into a practical application is whether the claimed invention improves the function of computer or other technology.    However, the claimed limitations is more related managing or 

Applicant's arguments of 35 U.S.C 102(a1) rejections with respect to claims 1, 2, 4, 6-9 and 11 filed on 28 April 2021 have been fully considered but they are not persuasive.  
Applicants’ arguments of Michael does not appear to disclose at least the following feature of amended of claim 1:  (a) general loyalty identifier (b) receiving from a merchant’s  device request.., see pages 9-10.   

However, Applicants’ arguments is not persuasive.  Michael teaches general loyalty identifier (paragraphs [0055]-[0056], discloses  , create a loyalty program account for the new loyalty program member and provide or assign a new loyalty program account identifier [general loyalty identifier]  to that loyalty program account.., for requesting debit card user) ; receiving, from a transaction device associated with a merchant, a request for obtaining a specific loyalty identifier of said user for said merchant said request for obtaining comprising said general loyalty identifier of said user(paragraph [0034], discloses debit card identifying devices 144 can be used to identify the debit card customers and to provide corresponding loyalty program customer  information  (e.g., loyalty program customer identifier , loyalty  program account balance and loyalty program customer  etc.) for the debit card customer  to the merchant device..); receiving, from a merchant's transaction device, a request for updating said general loyalty identifier of said user, said update request comprising said general loyalty identifier of (paragraph [0054], discloses user interface module 210 may receive, from user computing devices 120,   requests and/or registration information for registering and/or enrolling into loyalty programs [request for updating] , paragraph [0055], discloses when customer interface module 210 receives a request for a user computing  devices  to register  a debit card to .., provide or assign a new loyalty program account identifier for the registering  debit card user and paragraph [0060], discloses  associate a loyalty program account to a debit card account [updating]) ; when said search is positive, transmitting to said transaction device a response comprising said specific loyalty identifier of said user for said merchant; when said search is negative, transmitting to said transaction device a negative response (paragraph [0060], discloses query the debit card loyalty database to determine fir an existing entry corresponds to the received debit card holder identifier and paragraph [0061], discloses if no entry [negative response] in the debit card loyalty database 240 correspond to the debit card holder identifier..).  
Therefore, Michel address the claimed limitation of claim 1.

Applicant arguments of independent claim 6 relates to a method of processing loyalty data implemented in merchant transaction devices.  The feature implies that Michael is not relevant against claim 6 as detailed above in relating to the feature of claim 5 added in amended claim 1 is not persuasive. 
In fact, the limitation of claim 1, 6 and 11 are not identical because claim 5 included in claim 1 not in claims 6 and 11.     Further, Michael reference is relevant to rejects claims 6 because in Fig. 2, 130 merchant device   paragraph [0027], discloses a merchant device and paragraph [0032], disclose the merchant can be the loyalty program operator 150)  
Further, in  paragraphs [0029], discloses the merchant device 130 [transaction device of a merchant] may be any payment transactional device and can retrieve [obtain] and process account information stored in payment card such as a debit card..,  debit cards 140 can also be used to make purchase in payment transaction ..,   debit card 140 are identified by a unique identifier 142 such as debit card number…, debit card 140 may be replaced by a debit card account identifying devise 144, which may be a mobile phone computer chip or other devise capable of conveying the unique identifier 142 to merchant [obtaining a general loyalty identifier of user] and paragraph [0032], discloses the merchant can be the loyalty program operator 150, the loyalty program operator 150 receives information or data associated  with a payment transaction  based on which the loyalty program overture can determined if the reward earned.  Therefore, Michel’s prior art is relevant and address the claim 6 and 11.  Thus, the 35 U.S.C 102 rejection with respect to claims 1, 2, 4, 6-9 and 11 is maintained.  

The following Prior art applied in this application:  
Michael (US Pub., No., 2013/0282468 A1) discloses a method and system are provide for linking a loyalty programs for merchants and debit card customers.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SABA DAGNEW/Primary Examiner, Art Unit 3682